An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-350
                       NORTH CAROLINA COURT OF APPEALS
                             Filed:    21 January 2014
ANN E. ETHERIDGE,
     Plaintiff

                                              Currituck County
      v.
                                              No. 11 CVS 33

FRANK C. LEVITSKY and
USAA INS. CO. (unnamed)
     Defendants


      Appeal by plaintiff from orders entered 27 July 2012 and 10

August 2012 by Judge Henry W. Hight, Jr., and by defendant from

order entered 19 March 2013 by Judge Walter H. Godwin, Jr., in

Currituck County Superior Court.             Heard in the Court of Appeals

27 August 2013.


      Aycock & Butler, PLLC, by Charlie Aycock and Matthew J.
      Spencer, for Plaintiff.

      Fraim & Fiorella, P.C., by Edward A. Fiorella, Jr., for
      Defendant USAA Ins. Co.


      ERVIN, Judge.


      Plaintiff Ann E. Etheridge appeals from an order entered by

Judge Hight on 27 July 2012 confirming an arbitration award and

an order entered by Judge Hight on 10 August 2012 apparently

denying Plaintiff’s motion for a new trial and Defendant USAA
                                                 -2-
Insurance Company appeals from an order entered by Judge Godwin

denying its motion to dismiss Plaintiff’s appeal.                                    On appeal,

Plaintiff      argues       that        Judge      Hight    erred    by       confirming       the

arbitration      award        because           the    arbitration       panel        based    its

decision       upon    an     issue          not      submitted     to        the     panel    for

arbitration and by failing to grant Plaintiff’s motion for a new

trial, in which Plaintiff requested that the trial court’s order

be amended to include findings of fact and conclusions of law,

and Defendant USAA argues that Judge Godwin erred by failing to

dismiss Plaintiff’s appeal on the grounds that she failed to

note her appeal in a timely fashion and failed to comply with

certain    provisions         of       the   North      Carolina    Rules       of     Appellate

Procedure.            After           careful      consideration         of     the     parties’

challenges to Judge Hight’s and Judge Godwin’s orders in light

of the record and the applicable law, we conclude that we should

reach    the    merits       of       Plaintiff’s       challenges       to    Judge     Hight’s

orders and that the challenged orders should be affirmed.

                                  I. Factual Background

    Plaintiff          was        a     passenger      on   a     motorcycle          driven   by

Defendant Frank C. Levitsky that was involved in an accident on

12 September 2009 in Currituck County.                              At the time of the

accident, Plaintiff had underinsured motorist coverage under a

policy    issued      by     Defendant          USAA    Casualty     Insurance          Company,
                                        -3-
which afforded Plaintiff the right to seek resolution of certain

disputes which she might have with Defendant USAA arising from a

claim    under   her   underinsured      motorist     coverage    by   means   of

arbitration.

    On 20 January 2011, Plaintiff filed a complaint alleging

that she had suffered permanent injury as a result of Defendant

Levitsky’s     negligence.       After    Defendant    Levitsky’s      liability

carrier,      Progressive    Insurance     Company,    tendered    its    policy

limits   of    $50,000,     Plaintiff    released   Progressive,       which   was

subsequently absolved from any further duty to defend Defendant

Levitsky, and entered into a covenant not to seek a personal

recovery against Defendant Levitsky.

    On 22 August 2011, Plaintiff filed a motion to stay further

proceedings in this case and to compel arbitration in reliance

upon the underinsured motorist provisions of the USAA policy.1

On 29 August 2011, Defendant USAA filed an answer in which it

denied that Plaintiff had been injured as a result of Defendant

Levitsky’s negligence and asserted that Plaintiff’s claim was

barred by contributory negligence and assumption of the risk.

On 1 September 2011, Defendants filed a response to Plaintiff’s
    1
      According to the policy in question, the insured might
“demand to settle” any “dispute” concerning “[w]hether that
insured is legally entitled to recover compensatory damages from
the owner or driver of an uninsured motor vehicle or
underinsured motor vehicle” or “the amount of such damages” by
arbitration.
                                                   -4-
motion to compel arbitration and stay proceedings in which it

requested that Plaintiff’s motion be denied in order to allow

the parties to conduct discovery and participate in mediation.

On    7       October    2011,        Judge      Jerry      R.    Tillett      entered       an     order

granting Plaintiff’s motion to compel arbitration.

          On 27 March 2012, the parties entered into an Arbitration

Agreement          and     Stipulations,              filed       on    9   April      2012,        which

provided that the arbitration panel would determine, “[f]rom the

evidence           presented,         what       amount          of    damages,        if     any,    is

recoverable by Plaintiff in excess of the sum ($50,000.00) paid

by the primary carrier?”                      In addition, the parties stipulated,

for       purposes       of     the    arbitration           proceeding,        that        “Plaintiff

alleges that Defendant Levitsky was negligent in the operation

of his motor vehicle and that his negligence was a proximate

cause         of    some      injury        to     Plaintiff”            and   that         “Defendant

[Levitsky]          alleges          that     he      was     not      negligent,       or     in     the

alternative, as a gratuitous passenger, plaintiff assumed the

risk of her injury (contributory negligence).”

          A    panel     of     three       arbitrators           conducted       an    arbitration

hearing         relating        to    the     claims        that       Plaintiff       had    asserted

against Defendants on 30 March 2012.                                   On 30 March 2012, the

arbitration             panel        signed      an      award         providing       that       “[t]he

plaintiff has failed to prove by a preponderance of the evidence
                                       -5-
that the wreck and any injuries suffered by the plaintiff were

caused by the negligence of the defendant Frank C. Levitsky.”

On 3 April 2012, Plaintiff sent a letter to the panel members

requesting that they correct their decision and make an award in

favor of Plaintiff on the grounds that the issue of whether

Plaintiff had been injured by Defendant Levitsky’s negligence

had not been submitted to the panel for its consideration.                          On

11 April 2012, Defendant USAA sent a letter to the members of

the   arbitration       panel    requesting    that       they    deny    Plaintiff’s

request and file the arbitration award with the court.                         On 18

April     2012,   the   arbitration    panel,      over     the    dissent    of   one

member, ordered that “this arbitration hearing resume only for

consideration of evidence from both parties on the issue of the

defendant       Levitsky’s    negligence,     if   any,     and    the    plaintiff’s

contributory negligence, if any.”2

      On    9   May   2012,     Plaintiff   filed     a    motion    in    which   she

contended that the arbitration agreement did not provide for a

decision with respect to the issue of liability and requested

that “the court . . . order the arbitration panel to make an

award pursuant to the issue submitted under the agreement.”                         On

18 June 2012, Plaintiff amended the 9 May 2012 motion to include

a request that the court “vacate the [arbitration] verdict/award
      2
      The record does not reflect that any further proceeding was
ever held before the arbitration panel.
                                        -6-
pursuant to [N.C. Gen. Stat. §] 1-569.24(a)(2) and order the

arbitration       panel   to   make    an     award   pursuant    to     the   issue

submitted under the agreement.”               On 8 June 2012, Defendant USAA

filed a motion seeking the entry of an order confirming the

arbitration award pursuant to N.C. Gen. Stat. § 1-569.22.                      After

a hearing concerning these motions was held on 16 July 2012,

Judge     Hight    entered     an     order    on     27   July   2012     granting

Defendant’s motion to confirm the arbitration award and ordering

that the award be filed with the office of the Clerk of Superior

Court.

    On 6 August 2012, Plaintiff filed a motion for a new trial

in which she requested that Judge Hight’s order confirming the

arbitration award be amended to include findings of fact and

conclusions of law and to reflect that Plaintiff’s motion had

been altered from a motion to correct the arbitration award to a

motion to vacate the award.                 On 10 August 2012, Judge Hight

entered    a   second     order     granting    Defendant    USAA’s      motion   to

confirm the arbitration award which was identical to the 27 July

2012 order.       As a result of her concern that the 10 August 2012

order would be construed as a denial of Plaintiff’s motion for a

new trial, Plaintiff noted an appeal from both of Judge Hight’s

orders on 10 September 2012.
                                     -7-
     On 14 September 2012, Plaintiff entered into an arrangement

with the court reporter to prepare a transcript of the hearing

which had been held before Judge Hight.            On 8 November 2012, the

court reporter delivered the hearing transcript to counsel for

Plaintiff.    On 17 December 2012, Plaintiff sought and obtained

an   extension    of     time   to   serve   her   proposed   record   upon

Defendant.       Plaintiff served a proposed record on appeal on

Defendant on 14 January 2013.              On or about 23 January 2013,

Defendant USAA     served a motion         on Plaintiff   seeking to have

Plaintiff’s appeal dismissed on the grounds that Plaintiff had

failed to file and serve a copy of her agreement with the court

reporter for the preparation of the hearing transcript, that

Plaintiff had failed to serve her proposed record on appeal upon

Defendant USAA in a timely manner, and that Plaintiff had failed

to provide Defendant USAA with notice of her intention to seek

an extension of time to serve her proposed record on appeal.

This motion to dismiss was filed on 21 February 2013.             After a

hearing held on 18 February 2013, Judge Walter H. Godwin, Jr.,

entered an order denying Defendant USAA’s dismissal motion on 19

March 2013.

                       II. Substantive Legal Analysis

                           A. Defendant’s Appeal
                                          -8-
    In the sole argument advanced in its appellant’s brief,

Defendant       USAA    challenges       the     validity       of     Judge      Godwin’s

decision to deny its motion to dismiss Plaintiff’s appeal.                               More

specifically, Defendant USAA argues that Plaintiff did not note

an appeal from the 27 July 2012 order in a timely manner; that

Plaintiff failed to file documentation indicating that she had

contracted      with    the    court    reporter       for    the     delivery      of    the

transcript      with     the    Clerk    of    Superior       Court    or    serve       that

documentation on counsel for Defendant in a timely manner; and

that Plaintiff failed to serve a proposed record on appeal in a

timely manner given that the order extending Plaintiff’s time to

serve the record on appeal had been improperly obtained on an ex

parte basis, with this contention resting on the theory that,

since    Plaintiff      failed    to    serve        any    documentation         that    the

transcript had been ordered from the court reporter in a timely

manner    and    since    the    court     reporter’s         certificate         that    the

transcript      had    been    delivered       was    not    filed    or    served       in   a

timely manner, Plaintiff’s extension motion had been filed after

the expiration of the time within which the proposed record on

appeal should have been served on counsel for Defendant.                               Aside

from the fact that most of the arguments advanced in support of

Defendant’s      challenge       to    Judge    Godwin’s       order       rest   on     non-

jurisdictional, rather than jurisdictional, deficiencies in the
                                     -9-
appellate process, Dogwood Dev. & Mmgt. Co., LLC v. White Oak

Transport Co., Inc., 362 N.C. 191, 198-99, 657 S.E.2d 361, 365-

66   (2008)   (stating   that   “a   party’s   failure   to   comply   with

nonjurisdictional rule requirements normally should not lead to

dismissal of the appeal” unless the rule violations “rise to the

level of a ‘substantial failure’ or ‘gross violation’”), the

record contains no indication that Defendant actually noted an

appeal from Judge Godwin’s order3 or filed a separate dismissal

motion with this Court.         However, given that at least one of

Defendant’s arguments does raise jurisdictional issues,4 Booth v.

      3
      According to N.C.R. App. P. 28(c), an appellee is entitled
to “present issues on appeal based on any action or omission of
the trial court that deprived the appellee of an alternative
basis in law for supporting the judgment, order, or other
determination from which appeal has been taken.”      However, a
contention that the trial court erroneously failed to dismiss
another party’s appeal is not the sort of “alternative basis”
“supporting the . . . order from which appeal has been taken”
contemplated by N.C.R. App. P. 28(c) given that such an
“alternative basis” needs to be another ground upon which the
trial court could have reached the same substantive result
embodied in the “judgment, order, or other determination from
which appeal has been taken” rather than a basis for precluding
the opposing party from obtaining appellate review of the
challenged “judgment, order, or other determination.”
      4
      The extent to which Plaintiff’s notice of appeal from Judge
Hight’s 27 July 2012 order was timely filed and served depends
upon the extent to which Plaintiff’s motion for a new trial,
which was filed on 6 August 2012, sufficed to trigger the
provision of N.C.R. App. P. 3(c)(3) tolling the period of time
within which a notice of appeal must be filed in a civil case in
the event that any party makes a timely motion pursuant to N.C.
Gen. Stat. § 1A-1, Rules 50(b), 52(b) or 59.     Although we are
inclined to agree with Judge Godwin that Plaintiff’s motion
                                          -10-
Utica Mut. Ins. Co., 308 N.C. 187, 189, 301 S.E.2d 98, 99-100

(1983)    (stating      that    a   “[f]ailure      to     give    timely    notice    of

appeal in compliance with . . . Rule 3 . . . is jurisdictional,

and an untimely attempt to appeal must be dismissed”), and the

fact     that   “[a]    jurisdictional           default      . . .      precludes    the

appellate court from acting in any manner other than to dismiss

the appeal,” Dogwood Dev., 362 N.C. at 197, 657 S.E.2d at 365,

we elect, without expressing any opinion concerning the validity

of Defendant’s challenge to the timeliness of Plaintiff’s notice

of appeal and in the exercise of our discretion, to treat the

record and briefs as a request for the issuance of writ of

certiorari      and    grant    the    requested       writ   for     the   purpose   of

addressing      Plaintiff’s         challenges      to     Judge      Hight’s      orders

upholding       the     arbitration       award        and     apparently         denying

Defendant’s        request      for     reconsideration.                  Anderson     v.

Hollifield,      345    N.C.    480,    482,     480     S.E.2d     661,    663   (1997)

(stating    that      “[w]e    conclude    that     [N.C.R.       App.     P.]   21(a)(1)

gives an appellate court the authority to review the merits of

an appeal by certiorari even if the party has failed to file

notice of appeal in a timely manner”).                   As a result, we will now

operated to extend the time within which Plaintiff was entitled
to note her appeal from the 27 July 2012 order, we need not make
a definitive decision with respect to this issue given that we
have elected to issue a writ of certiorari to permit review of
Plaintiff’s challenges to Judge Hight’s orders on our own
motion.
                                               -11-
turn our attention to the merits of Plaintiff’s challenges to

Judge Hight’s orders.

                               B. Plaintiff’s Appeal

                   1. Motion to Vacate Arbitration Award

       In   her    initial      challenge           to    the       trial   court’s     orders,

Plaintiff argues that the trial court erred in failing to grant

her    motion      to    vacate       the       arbitration           award       because    the

arbitration panel exceeded its authority by basing its award on

an issue not submitted for its decision.                                More specifically,

Plaintiff      contends        that      the     issue         of    Defendant      Levitsky’s

negligence        was   not     placed         in     dispute         by    the    arbitration

agreement       and     that       the     only          issue      properly      before     the

arbitration panel was the amount of damages to which Plaintiff

was entitled.         We do not find Plaintiff’s argument persuasive.

       According        to      well-established                 North       Carolina        law,

“[j]udicial review of an arbitration award is severely limited

in order to encourage the use of arbitration and in turn avoid

expensive and lengthy litigation[,]” so that “‘an arbitration

award is presumed valid, and the party seeking to vacate it must

shoulder the burden of proving the grounds for attacking its

validity.’”        First Union Secs., Inc. v. Lorelli, 168 N.C. App.

398,    400,      607   S.E.2d        674,      676       (2005)        (citing     Remmey     v.

PaineWebber,       Inc.,      32    F.3d       143,      146     (4th      Cir.   1994),     cert
                                    -12-
denied, 513 U.S. 1112, 115 S. Ct. 903, 130 L. Ed. 2d 786 (1995),

and quoting Carpenter v. Brooks, 139 N.C. App. 745, 751, 534

S.E.2d 641, 646, disc. review denied, 353 N.C. 261, 546 S.E.2d

91 (2000)); see also Turner v. Nicholson Properties, Inc., 80

N.C.   App.   208,   211,   341   S.E.2d   42,   45    (stating     that    “‘[a]

foundation of the arbitration process is that by mutual consent

the    parties   have   entered    into    an    abbreviated       adjudicative

procedure, and to allow “fishing expeditions” to search for ways

to invalidate the award would tend to negate this policy’”)

(quoting Fashion Exhibitors v. Gunter, 291 N.C. 208, 217, 230

S.E.2d 380, 387 (1976)), disc. review denied, 317 N.C. 714, 347

S.E.2d 457 (1986).      For that reason, the “general rule [is] that

‘errors of law or fact, or an erroneous decision of matters

submitted to [arbitration], are insufficient to invalidate an

award fairly and honestly made.’”           Turner, 80 N.C. App. at 212,

341 S.E.2d at 45 (quoting Fashion Exhibitors v. Gunter, 41 N.C.

App. 407, 411, 255 S.E.2d 414, 417–18 (1979)).                    As a result,

“[i]f the dispute [resolved by the arbitrator] is within the

scope of the arbitration agreement, then the [trial] court must

confirm   the    [arbitration]    award    unless     one    of   the   statutory

grounds for vacating or modifying the award” enumerated in N.C.

Gen. Stat. §§ 1-569.23 and 569.24 exists.                   Carteret County v.

United Contractors of Kinston, Inc., 120 N.C. App. 336, 346, 462
                                           -13-
S.E.2d 816, 823 (1995) (citing FCR Greensboro, Inc. v. C & M

Investments, 119 N.C. App. 575, 577, 459 S.E.2d 292, 294, cert.

denied, 341 N.C. 648, 462 S.E.2d 510 (1995)).

       According      to    N.C.    Gen.    Stat.     §      1-569.23(a)(4),      “[u]pon

motion to the court by a party to an arbitration proceeding, the

court shall vacate an award made in the arbitration proceeding

if”    “[a]n    arbitrator          exceeded      the        arbitrator’s       powers[.]”

“Before   the       award    can    be   vacated        on    the   grounds      that    the

arbitrator[]         exceeded       [his]      authority,           the    record       must

objectively disclose that the arbitrator[ ] did exceed [his]

authority      in    some    respect.”         G.L.       Wilson     Building     Co.     v.

Thorneburg Hosiery Co., Inc., 85 N.C. App. 684, 689, 355 S.E.2d

815,   818,    disc.       review   denied,     320     N.C.     798,     361   S.E.2d    75

(1987).

       An arbitrator’s ability to act is both created and limited

by the authority conferred on him by the parties’ arbitration

agreement.      See Calvine Cotton Mills, Inc. v. Textile Workers

Union, 238 N.C. 719, 722, 79 S.E.2d 181, 183 (1953) (citing

Thomasville Chair Co. v. United Furniture Workers, 233 N.C. 46,

49, 62 S.E.2d 535, 537 (1950)) (stating that “an arbitrator must

act within the scope of the authority conferred on him by the

arbitration agreement”).             For that reason, the only claims which

an arbitrator is entitled to decide are those submitted for his
                                          -14-
or her decision.           Faison & Gillespie v. Lorant, 187 N.C. App.

567, 573, 654 S.E.2d 47, 51 (2007).                  “To determine whether the

parties   agreed     to     submit    a   particular        dispute    or     claim   to

arbitration, we must look at the language in the agreement,

viz., the arbitration clause, and ascertain whether the claims

fall within its scope.”           Rodgers Builders, Inc. v. McQueen, 76

N.C. App. 16, 23-24, 331 S.E.2d 726, 731 (1985), disc. review

denied, 315 N.C. 590, 341 S.E.2d 29 (1986).                         As a result, the

ultimate issue raised by Plaintiff’s challenge to the 27 July

2012   order    is   the    extent,     if   any,    to     which    the   arbitration

agreement      allowed     the   arbitrators        to    consider     the    issue   of

whether Plaintiff had been injured as the result of Defendant

Levitsky’s      negligence,      with     this      issue     being    a     matter   of

contract construction which we review using a de novo standard

of review.       Shelton v. Duke Univ. Health Sys., Inc., 179 N.C.

App. 120, 123, 633 S.E.2d 113, 115 (2006), disc. review denied,

361 N.C. 357, 643 S.E.2d 591 (2007).

       “There have been ‘only a few cases in which our courts have

held that an arbitrator exceeded his powers.’”                        Smith v. Young

Moving & Storage, Inc., 167 N.C. App. 487, 490, 606 S.E.2d 173,

176 (2004) (quoting Howell v. Wilson, 136 N.C. App. 827, 830,

526 S.E.2d 194, 196 (2000)).

            In Wilson Building Co. v. Thorneburg Hosiery
            Co., 85 N.C. App. 684, 355 S.E.2d 815
                                  -15-
           (1987), we concluded that, because the
           amount of attorney’s fees for debts and
           obligations   is     set   by    statute,   the
           arbitrator   exceeded     his    authority   by
           ordering fees in excess of that amount.
           More instructive, however, is the case of
           FCR Greensboro, Inc. v. C & M Investments,
           119 N.C. App. 575, 459 S.E.2d 292 (1995).
           In that case, the parties submitted for
           arbitration the amount of liquidated damages
           caused    by    the     defendant    completing
           construction of a building after the agreed-
           upon date. The arbitrator awarded plaintiff
           these   damages,    but   then   also   awarded
           plaintiff two other kinds of damages:       (1)
           liquidated damages caused by delays in
           starting construction; and (2) reimbursement
           for certain changes plaintiff made to the
           sprinkler system that was installed.         We
           held that the arbitrator exceeded his powers
           by making these additional awards.

           These   two   cases   illustrate   that   an
           arbitrator exceeds his authority when he
           arbitrates additional claims and matters not
           properly before him.

Faison & Gillespie, 187 N.C. App. at 574-75, 654 S.E.2d at 52

(quoting   Howell,   136   N.C.   App.   at   830,   526   S.E.2d   at   196

(citations omitted)).      “In other words, the arbitrators in these

earlier cases acted contrary to the express authority conferred

on them by statute and by the language of the parties’ private

arbitration agreement.”      Faison & Gillespie, 187 N.C. App. at

575, 654 S.E.2d at 52.      No such situation exists in the present

case.

    The arbitration agreement submitted by the parties to the

arbitration panel in this case provided that the arbitrators
                                             -16-
were       to     determine      “what     amount        of    damages,      if   any,      is

recoverable by the Plaintiff in excess of the sum ($50,000.00)

paid       by    the    primary     carrier,”       noting       in   the    accompanying

stipulations           that   Plaintiff      had     alleged      that      Defendant      was

negligent and that Defendant had alleged he was not negligent

or, alternatively, that Plaintiff was contributorily negligent.

The    relevant         language   contained        in   the    arbitration       agreement

clearly shows that the extent to which Plaintiff was entitled to

recover any damages, the extent to which Defendant Levitsky was

negligent, and the extent to which Plaintiff was contributorily

negligent were all matters of dispute between the parties.                                  As

if    the       literal   language    of     the    arbitration       agreement,         which

contained         “if     any”    language     clearly         establishing       that     the

arbitration panel was under no obligation to make any damage

award in favor of Plaintiff,5 did not suffice to make the nature

       5
      In seeking to persuade us that the presence of the “if any”
language in the arbitration agreement was not sufficient to
indicate the existence of an issue concerning the extent to
which Plaintiff was injured as the result of Defendant
Levitksy’s negligence or her own contributory negligence,
Plaintiff directs our attention to decisions such as Baker v.
Malan Constr. Corp., 255 N.C. 302, 305, 121 S.E.2d 731, 733
(1961) (quoting McIntosh, N.C. Prac. & Proc. § 1353 (2d ed.), in
which the Supreme Court held that “‘[i]t is error to submit the
single issue, “How much, if anything, is the plaintiff entitled
to recover?”’”      We do not believe that legal principles
governing the manner in which issues should be submitted to a
jury have much bearing upon the manner in which disputed
contractual language should be construed given that the
construction of contractual language involves an effort to
                                               -17-
of the dispute between the parties clear, the record indicates

that     the    first       draft       of     the    arbitration         agreement,         which

Plaintiff       sent       to   Defendant       USAA    for    approval,        contained       no

discussion concerning Defendant USAA’s position with respect to

Defendant       Levitsky’s           negligence        and    Plaintiff’s        contributory

negligence, a fact which shows that the arbitration agreement

was     amended       to    add        language      setting     out      Defendant      USAA’s

contentions with respect to those issues.                            In view of the fact

that     the    arbitration             agreement      was     amended      to    include       a

description of Defendant USAA’s contentions, Plaintiff was fully

on notice that Defendant USAA had not conceded that Plaintiff

was     entitled       to       an     award    of     damages       in   the     arbitration

proceeding.        For all of these reasons, we have no difficulty in

concluding that the arbitration panel was expressly authorized

by the arbitration agreement to determine whether Plaintiff was

entitled to an award of additional damages at all.                               As a result,

since     the     record        does     not      “objectively        disclose        that    the

arbitrators did exceed their authority in some respect,” Wilson

Building       Co.,    85       N.C.    App.    at    689,     355   S.E.2d      at    818,     we

conclude that Plaintiff’s challenge to Judge Hight’s decision to


determine the intent of the parties while the form in which
issues are submitted for a jury’s consideration represents an
attempt to ensure that the jury is directly confronted with and
explicitly resolves the issues which are in dispute between the
parties.
                                      -18-
confirm the arbitration award and deny her request that the

award be vacated lacks merit.

                 2. Motion to Confirm Arbitration Award

    Secondly, Plaintiff contends that the trial court erred by

granting    Defendant    USAA’s     motion   for    the    entry      of    an   order

confirming the arbitration award on the grounds that the trial

court   should    have   granted     Plaintiff’s     motion      to    vacate       the

arbitration      award   instead.      In    support      of   this    contention,

Plaintiff    directs     our   attention     to    the    arguments        which    she

advanced in support of her challenge to Judge Hight’s decision

to deny her motion to vacate the arbitration award.                        We do not

find Plaintiff’s argument persuasive.

    According to N.C. Gen. Stat. § 1-569.22, “[a]fter a party

to an arbitration receives notice of an award, the party may

make a motion to the court for an order confirming the award,”

with the court being obligated to enter an order “confirming the

award . . . unless the award is modified or corrected pursuant

to [N.C. Gen. Stat. §] 1-569.20 or [N.C. Gen. Stat. §] 1-569.24

or is vacated pursuant to [N.C. Gen. Stat. §] 1-569.23.”                           As a

result of the fact that he correctly refrained from vacating the

arbitration award, Judge Hight had no choice except to confirm

the award pursuant to N.C. Gen. Stat. § 1-569.22 and did not err

by doing so.
                                            -19-
                              3. Motion for New Trial

       Finally,      Plaintiff       contends      that    Judge    Hight     erred   by

failing     to     grant    her    motion    for   a   new   trial,    in    which    she

requested         that     the     trial     court’s      order     confirming        the

arbitration award be amended to include findings of fact and

conclusions        of      law.      According      to    Plaintiff,        the   record

demonstrates the existence of material issues of fact which the

trial      court    was     required   to    resolve      through     the    making   of

adequate findings of fact and conclusions of law.                           We are not

persuaded by Plaintiff’s argument.

       “The trial judge is not required to make specific findings

of facts and conclusions of law [in resolving the issues raised

by a       motion] absent a request to do so by the parties” made

before the entry of the challenged order.                         J.M. Dev. Grp. v.

Glover,     151    N.C.     App.   584,     586,   566    S.E.2d    128,    130   (2002)

(citations omitted).6              Absent such a request, it is “‘presumed

       6
      Although Plaintiff’s argument may rest upon the assumption
that the 27 July 2012 order resulted from “an action[] tried
upon the facts without a jury,” N.C. Gen. Stat. § 1A-1, Rule
52(a)(1), rather than a decision made as the result of the
filing of a motion, N.C. Gen. Stat. § 1A-1, Rule 52(a)(2),
Plaintiff has made no explicit argument to that effect in her
brief and has failed to explain why the proceedings which are
before us in this case should not be treated as resulting from
“motions,” which is how the filings made by both parties are
described in the literal language of N.C. Gen. Stat. §§       1-
569.22 and 1-569.23.    Viar v. N.C. Dept. of Transp., 359 N.C.
400, 402, 610 S.E.2d 360, 361 (2005) (stating that ”[i]t is not
the role of the appellate courts . . . to create an appeal for
                                         -20-
that the Judge, upon proper evidence, found facts to support’”

the ruling.        Allen v. Wachovia Bank & Trust Co., N.A., 35 N.C.

App. 267, 269, 241 S.E.2d 123, 125 (1978) (quoting Haiduven v.

Cooper,     23   N.C.    App.    67,    69,   208    S.E.2d   223,    225   (1974)).

Although     Judge      Hight   did    not    make   any   findings    of   fact   or

conclusions of law in support of the decisions reflected in the

27   July   2012     order,     the    record   contains      no   indication   that

Plaintiff requested that such findings of fact and conclusions

of law be made prior to the entry of that order.                      As a result,

Judge Hight did not err by denying Plaintiff’s request that the

27 July 2012 order be amended so as to include findings of fact

and conclusions of law.7


an appellant”). As a result, we conclude that any obligation on
the part of Judge Hight to make findings and conclusions would
have been governed by N.C. Gen. Stat. § 1A-1, Rule 52(a)(2)
rather than N.C. Gen. Stat. § 1A-1, Rule 41 or N.C. Gen. Stat. §
1A-1, Rule 52(a)(1).
      7
      In her brief, Plaintiff contends that she is entitled to a
new trial pursuant to N.C. Gen. Stat. § 1A-1, Rule 59(a)(2)
based upon alleged misconduct by Defendant USAA, with this
contention having been predicated on the assertion that
Defendant USAA “set forth unsworn facts that are disputed by the
sworn testimony of the neutral arbitrator.”          Plaintiff’s
assertion, which appears to stem from a dispute between the
parties over the validity of an assertion that Defendant USAA
appears to have made in the court below to the effect that
Plaintiff knew that the issue of liability was being litigated
before the arbitration panel and had remained silent, is
unaccompanied by any explanation of the manner and context in
which Defendant USAA presented these “unsworn facts” to Judge
Hight or the manner in which the presentation of these “unsworn
facts” affected the outcome.    Instead of moving to strike the
                              -21-
                        III. Conclusion

    Thus, for the reasons set forth above, we conclude that

none of Plaintiff’s challenges to the trial court’s orders have

merit.   As a result, the trial court’s orders should be, and

hereby are, affirmed.

    AFFIRMED.

    Judges MCGEE and STEELMAN concur.

    Report per Rule 30(e).




“unsworn facts” in question or requesting that Judge Hight make
findings of fact and conclusions of law addressing the issues
raised by these “unsworn facts,” Plaintiff responded by simply
filing contradictory affidavits.    As a result of the fact that
Plaintiff appears to have refrained from seeking any relief from
Judge Hight stemming from the presentation of these “unsworn
facts,” Plaintiff is barred from raising any issue relating to
Judge Hight’s failure to make findings of fact addressing the
use of these “unsworn facts” on appeal.       As this Court has
recently stated in reliance upon N.C.R. App. P. 10(a)(1), “[i[t
is a well-established rule in our appellate courts that a
contention not raised and argued in the trial court may not be
raised and argued for the first time on appeal.”          In re
Hutchinson, __ N.C. App. __, __, 723 S.E.2d 131, 133, disc.
review denied, 365 N.C. 564, 724 S.E.2d 910 (2012).        Thus,
having failed to advance this contention in support of her
request for reconsideration, Plaintiff is precluded from relying
on this argument before this Court.